Citation Nr: 0108960	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a thyroid disability 
(Graves' Disease) as a result of exposure to herbicide.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran served on active duty from June 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned member of the 
Board on May 18, 2000 and a copy of the transcript of that 
hearing has been associated with the record on appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Additionally, the veteran has reported that his stressors for 
PTSD included coming under fire and seeing mangled bodies, in 
the area of "Rock City".  Based on the statements he has 
submitted, the RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  22150-3197 (formerly 
the Environmental Support Group) for its assistance in 
verifying the reported stressors.  The RO should also inform 
the veteran of the need to submit independent evidence 
verifying his stressors and allow him an appropriate 
opportunity to submit such evidence.  The RO should attempt 
to identify and confirm all the stressors the veteran has 
indicated.

The veteran testified that he received treatment from Dr. 
Fine at the Park Medical Center and these records have not 
been associated with the claims folder.  The veteran has also 
testified that he has been treated since 1997 at the West 
Roxbury VA Medical Center.  The RO is instructed to obtain 
all medical records from that facility.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, Graves 
Disease, and residuals of a back injury.  
After securing the necessary release, the 
RO should obtain these records.  The RO 
is specifically instructed to obtain all 
relevant medical records from the West 
Roxbury VA Medical Center since 1997 and 
Dr. Fine of the Park Medical Center in 
Stoughton, Massachusetts.

2.  The RO should obtain the veteran's 
military personnel file.  

3.  The RO should request from the 
veteran that he provide any additional 
details regarding the stressors to which 
he alleges he was exposed in service.  
These details should include dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals 
involved in the events, including their 
full names, ranks, units of assignment 
or any other identifying detail.  Such 
details are vitally necessary to obtain 
supportive evidence of the stressful 
events and he must be asked to be as 
specific as possible because without 
such details an adequate search for 
verifying information can not be 
conducted.  

4.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors based on review of all 
pertinent documents.  This summary, and 
all associated documents, should be sent 
to the United States Army and Joint 
Service Environmental Support Group, 
7798 Cissna Road, Springfield, Virginia 
22150.  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiners 
prior to the examination.  

7.  The RO should schedule the veteran 
for VA examination in order to determine 
the nature and extent of his Grave's 
disease and back disability.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by this examiner prior to 
examination of the veteran.  X-rays, 
laboratory tests, and/or other diagnostic 
studies, should be performed as deemed 
appropriate by the examiner.  The 
examiner must then correlate his or her 
findings and indicate whether it is more 
likely, less likely or as likely as not 
any Grave's disease or back disability is 
related to service either by way of 
incurrence or aggravation, or is 
secondary to service-connected disorder.  
A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





